                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010
                                                                         E-mail: kbrown@pszjlaw.com
                                                                     5            mmanning@pszjlaw.com

                                                                     6   Tyler J. Bexley
                                                                         REESE MARKETOS LLP
                                                                     7   750 N. Saint Paul St., Suite 600
                                                                         Dallas, Texas 75201
                                                                     8   Telephone: (214) 382-9810
                                                                         Email: tyler.bexley@rm-firm.com
                                                                     9
                                                                         Attorneys for CoEfficient, LLC, and
                                                                    10   TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                         Alleged Debtors
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                    12                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                            OAKLAND DIVISION
                                                                    13
                                            ATTORNEYS AT LAW




                                                                         In re:                                               Jointly Administered Under Case No.:
                                                                    14                                                        4:18-bk-41932
                                                                         COEFFICIENT, LLC,
                                                                    15                                                        Chapter 7
                                                                                                       Alleged Debtor.
                                                                    16                                                        (Related Case No. 4:18-bk-41933)
                                                                    17   In re:                                               DECLARATION OF KENNETH H.
                                                                                                                              BROWN IN SUPPORT OF ALLEGED
                                                                    18   TELEFFICIENT, LLC; aka TELESWITCH                    DEBTORS’ MOTION FOR JUDGMENT
                                                                         FINANCE, LLC                                         AGAINST PETITIONERS FOR
                                                                    19                                                        ATTORNEYS’ FEES AND COSTS
                                                                                                       Alleged Debtor.        PURSUANT TO BANKRUPTCY CODE
                                                                    20                                                        SECTION 303(i)
                                                                    21                                                        Hearing
                                                                                                                              Date:   March 27, 2019
                                                                    22                                                        Time:   10:30 a.m.
                                                                                                                              Place:  Courtroom 220
                                                                    23                                                                1300 Clay Street
                                                                                                                                      Oakland, CA 94612
                                                                    24

                                                                    25

                                                                    26            I, Kenneth H. Brown, hereby declare as follows:
                                                                    27            1.     I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”),
                                                                    28   counsel to CoEfficient, LLC and TelEfficient, LLC (collectively, the “Alleged Debtors”) in the

                                                                        DOCS_SF:99714.1                                                    DECLARATION OF KENNETH H. BROWN IN
                                                                     Case: 18-41932 14885/001
                                                                                        Doc# 45-2       Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                   SUPPORT OF           Page APPLICATION
                                                                                                                                              ALLEGED DEBTORS’ 1 of
                                                                                                                    18 1                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1   above-captioned involuntary cases. PSZJ was engaged to serve as counsel to the Alleged Debtors on

                                                                     2   or about August 30, 2018.

                                                                     3              2.       I make this declaration in support of the Motion for Judgment Against Petitioners for

                                                                     4   Attorneys’ Fees and Costs Pursuant to Bankruptcy Code Section 303(i) (the “Fee Motion”) filed

                                                                     5   concurrently herewith.1 The facts stated herein are of my own personal knowledge, and if called

                                                                     6   upon to testify, I could and would competently testify thereto.

                                                                     7              3.       Broadly speaking this was an improper involuntary filing by GENBAND

                                                                     8   Management Services Corporation (“GENBAND”). The matter was contentious and required

                                                                     9   substantial briefing and research on multiple issues, including whether GENBAND’s claims were

                                                                    10   the subject of a bona fide dispute, determining whether GENBAND qualified to be a lone petitioning

                                                                    11   creditor under applicable law, and the applicability of the doctrine of abstention under section
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   305(a)(1) of the Bankruptcy Code. The legal work PSZJ performed on behalf of the Alleged
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Debtors included, without limitation, review and analysis of Texas state court pleadings; review and
                                            ATTORNEYS AT LAW




                                                                    14   analysis of GENBAND’s notice of removal and consideration of appropriate response options;

                                                                    15   preparation of a motion to remand or abstention and responding to GENBAND’s motion to transfer

                                                                    16   venue; preparation of the motion to dismiss or for abstention with accompanying evidence; review of

                                                                    17   GENBAND’s extensive opposition and preparation of a reply brief with substantial additional

                                                                    18   evidence; preparation for and attendance at a status conference; multiple communications with Tyler

                                                                    19   Bexley, Texas litigation counsel for the Alleged Debtors regarding extensive history between the

                                                                    20   parties and underlying state court litigation; preparation for and attendance at the hearing on motion

                                                                    21   to dismiss or for abstention; and preparation of the accompanying Fee Motion.

                                                                    22              4.       Based on the Court’s dismissal of the involuntary petitions, the Alleged Debtors seek

                                                                    23   an award of attorneys’ fees and costs pursuant to 11 U.S.C. § 303(i). I have reviewed the attorneys’

                                                                    24   fees charged for the work performed by PSZJ and Reese Marketos, LLP, in connection with

                                                                    25   GENBAND’s bankruptcy filing and believe they are reasonable based on the circumstances of the

                                                                    26   case, the complexity of legal and factual issues involved, the time required to address them and the

                                                                    27   results obtained. The fees and cost incurred by PSZJ on behalf of the Alleged Debtors are itemized

                                                                    28
                                                                         1
                                                                             Undefined capitalized terms contained in this declaration have the meaning ascribed to them in the Fee Motion.

                                                                        DOCS_SF:99714.1                                                                   DECLARATION OF KENNETH H. BROWN IN
                                                                     Case: 18-41932 14885/001
                                                                                        Doc# 45-2               Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                           SUPPORT OF           Page APPLICATION
                                                                                                                                                      ALLEGED DEBTORS’ 2 of
                                                                                                                            18 2                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1   on my firm’s invoices, a true and correct copy of which are attached hereto as Exhibit 1. The fees

                                                                     2   of incurred by the Alleged Debtors by Reese Marketos, LLP are attached as Exhibit 1 to the

                                                                     3   Declaration of Tyler J. Bexley filed concurrently herewith.

                                                                     4             5.   Miriam Manning and I are the two lawyers from my firm that worked on this matter.

                                                                     5   My hourly rate for this matter was $925 and Ms. Manning’s was $725. I have over 37 years of

                                                                     6   experience and Ms. Manning has over 23 years. Leslie Forrester, the Director of Legal Research at

                                                                     7   PSZJ, performed legal research at the rate of $395 per hour.

                                                                     8             6.   As reflected in the invoices, the Alleged Debtors seek to recover attorneys’ fees

                                                                     9   totaling $99,899.50 and $756.40 in costs incurred in connection with the work of PSZJ on this

                                                                    10   matter.

                                                                    11             7.   Given the complexity of the case and the substantial work required, it is my opinion
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   that the hours spent and fees charged by my firm were reasonable and necessary. My opinion is
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   further supported by the results obtained, which included the complete relief requested of dismissal
                                            ATTORNEYS AT LAW




                                                                    14   of the involuntary petitions and remand to the State Court for a jury trial.

                                                                    15             8.   In addition, I exercised billing judgment in considering the reasonableness of the fees

                                                                    16   that are being submitted for recovery from GENBAND. Although I believe that all of the fees my

                                                                    17   firm charged were reasonable and necessary, I have eliminated all time by Debra Grassgreen and all

                                                                    18   costs other than copying charges and filing fees.

                                                                    19             9.   PSZJ customarily charges $0.20 per page for photocopying expenses, $0.10 per page

                                                                    20   for print jobs, and $0.10 per page for scan copies. PSZJ’s photocopying machines automatically

                                                                    21   record the number of copies made when the person that is doing the copying enters the client’s

                                                                    22   account number into a device attached to the photocopier. PSZJ summarizes each client’s

                                                                    23   photocopying and printing charges on a daily basis. Whenever feasible, PSZJ sends large copying

                                                                    24   projects to an outside copy service that charges a reduced rate for photocopying. Pursuant to the

                                                                    25   guidelines promulgated by the Office of the United States Trustee, PSZJ has agreed not to charge for

                                                                    26   outgoing faxes. Fax receipts are charged at $0.20 per page, the same costs as PSZJ charges for

                                                                    27   photocopies.

                                                                    28


                                                                        DOCS_SF:99714.1                                                       DECLARATION OF KENNETH H. BROWN IN
                                                                     Case: 18-41932 14885/001
                                                                                        Doc# 45-2        Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                    SUPPORT OF           Page APPLICATION
                                                                                                                                               ALLEGED DEBTORS’ 3 of
                                                                                                                     18 3                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1          10.     In addition to the fees that my firm has already charged, the Alleged Debtors also

                                                                     2   seek to recover the fees incurred in the preparation of the Alleged Debtors’ Application for Costs

                                                                     3   and Attorneys’ Fees. This currently amounts to approximately $5,000. The Alleged Debtors will

                                                                     4   submit a supplemental amount at the time the hearing on their Application.

                                                                     5          11.     The compensation and expenses sought herein were billed at rates no less favorable

                                                                     6   than those customarily billed by PSZJ and generally accepted by its clients.

                                                                     7          I declare under the penalty of perjury that the statements included in this Declaration are true

                                                                     8   and correct.

                                                                     9          Executed on this 26th day of February 2019.

                                                                    10

                                                                    11
                                                                                                                              Kenneth H. Brown
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:99714.1                                                      DECLARATION OF KENNETH H. BROWN IN
                                                                     Case: 18-41932 14885/001
                                                                                        Doc# 45-2       Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                   SUPPORT OF           Page APPLICATION
                                                                                                                                              ALLEGED DEBTORS’ 4 of
                                                                                                                    18 4                     FOR COSTS AND ATTORNEYS’ FEES
                    EXHIBIT 1




Case: 18-41932   Doc# 45-2   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 5 of
                                         18
                                      Pachulski Stang Ziehl & Jones LLP
                                                 150 California St.
                                                     Floor 15th
                                              San Francisco, CA 94111
                                                                           November 30, 2018
Murat Amburster                                                            Invoice 120822
c/o Tyler J. Bexley                                                        Client  14885
Reese Marketos LLP                                                         Matter  00001
750 North St. Paul Street, Ste. 600
Dallas, TX 75201

RE: Involuntary
 ___________________________________________________________________________
           STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2018
               FEES                                           $99,899.50
                  EXPENSES                                                     $756.40
                  TOTAL CURRENT CHARGES                                     $100,655.90




      Case: 18-41932           Doc# 45-2   Filed: 02/26/19    Entered: 02/26/19 12:47:39       Page 6 of
                                                       18
Pachulski Stang Ziehl & Jones LLP                                                           Page: 2
CoEfficient LLC                                                                             Invoice 120822
14885     00001                                                                             November 30, 2018




 Summary of Services by Task Code
 Task Code             Description                                                 Hours                     Amount
 CA                    Case Administration [B110]                                    1.80                   $1,345.00
 FE                    Fee/Employment Application                                    0.50                       $462.50
 MDI                   Motion to Dismiss Involuntary                               110.20                  $90,722.00
 RAN                   Remand/Abstention                                             9.40                   $7,370.00
                                                                                   121.90                  $99,899.50

 Summary of Services by Professional
 ID           Name                                     Title               Rate              Hours              Amount

 KHB          Brown, Kenneth H.                        Partner            925.00             75.10         $69,467.50
 LAF          Forrester, Leslie A.                     Other              395.00             10.60          $4,187.00
 MPK          Manning, Miriam                          Counsel            725.00             36.20         $26,245.00
                                                                                            121.90         $99,899.50




 Summary of Expenses
Description                                                                                                     Amount

Filing Fee [E112]                                                                                               $335.00

Reproduction/ Scan Copy                                                                                     $421.40
                                                                                                            _______
                                                                                                            $756.40




       Case: 18-41932           Doc# 45-2      Filed: 02/26/19   Entered: 02/26/19 12:47:39          Page 7 of
                                                           18
Pachulski Stang Ziehl & Jones LLP                                                                 Page: 3
CoEfficient LLC                                                                                   Invoice 120822
14885     00001                                                                                   November 30, 2018

                                                                                          Hours          Rate         Amount
Case Administration [B110]
09/19/2018    MPK     CA        Review stipulations and emails re same (.1); prepare       0.60       725.00          $435.00
                                orders on both stipulations for joint administration
                                (.4); email to opposing counsel re stipulations and
                                forward orders (.1)
10/01/2018    MPK     CA        Review proposed stipulation; review PACER and              0.20       725.00          $145.00
                                email to K. Brown re same.
10/02/2018    KHB     CA        Review and execute stipulation re joint                    0.20       925.00          $185.00
                                administration and related matters.
11/02/2018    MPK     CA        Call with Ken B. re ruling (.1); Draft order and           0.60       725.00          $435.00
                                review fee motion (.5)
11/05/2018    MPK     CA        Emails regarding proposed order.                           0.10       725.00           $72.50
11/06/2018    MPK     CA        Revise status conference statement and emails re           0.10       725.00           $72.50
                                same.
                                                                                           1.80                  $1,345.00
Fee/Employment Application
11/19/2018    KHB     FE        Emails with Tyler Bexley re continuance of fee             0.50       925.00          $462.50
                                motion and prepare stipulation re same; emails with
                                J. Hayes re same.
                                                                                           0.50                       $462.50
Motion to Dismiss Involuntary Cases
08/30/2018    KHB     MDI       Confer with D. Grassgreen; review petitions and            0.50       925.00          $462.50
                                pleadings; emails re conference call with Bexley.
08/31/2018    KHB     MDI       Telephone calls with D. Grassgreen and Tyler               0.50       925.00          $462.50
                                Bexley re involuntary filing and options for response.
09/04/2018    KHB     MDI       Telephone calls with Jennifer Hayes re involuntary         0.70       925.00          $647.50
                                petitions; joint administration; service; response
                                dates; remand and transfer of venue; emails re same.
09/04/2018    LAF     MDI       Legal research re: dismissal/abstention or answer to       0.80       395.00          $316.00
                                involuntary petition.
09/04/2018    KHB     MDI       Analyze authority re motion to dismiss or abstain          2.00       925.00     $1,850.00
                                involuntary petitions.
09/05/2018    LAF     MDI       Legal research re: dismissal/abstention or answer          0.50       395.00          $197.50
                                to involuntary petition.
09/06/2018    KHB     MDI       Work on stipulation for joint admin and time to            0.70       925.00          $647.50
                                respond and consent to service.
09/06/2018    KHB     MDI       Work on motion to dismiss or for abstention                3.30       925.00     $3,052.50
                                and analyze authorities re same.
09/07/2018    KHB     MDI       Work on motion to dismiss or for abstention and analyze    6.30       925.00     $5,827.50
                                authorities re same.
09/07/2018    KHB     MDI       Telephone calls with Tyler Bexley re motion to dismiss     0.20       925.00          $185.00
                                for abstention.
09/07/2018    KHB     MDI       Emails to Tyler Bexley re determining number of            0.20       925.00          $185.00
                                creditors.
09/08/2018    KHB     MDI       Work on motion to dismiss or for abstention.               4.80       925.00     $4,440.00




     Case: 18-41932         Doc# 45-2        Filed: 02/26/19        Entered: 02/26/19 12:47:39           Page 8 of
                                                         18
Pachulski Stang Ziehl & Jones LLP                                                                 Page: 4
CoEfficient LLC                                                                                   Invoice 120822
14885      00001                                                                                  November 30, 2018


                                                                                          Hours          Rate         Amount
09/10/2018    KHB      MDI      Work on motion to dismiss or for abstention.               6.50       925.00     $6,012.50
09/11/2018    KHB      MDI      Work on motion to dismiss or for abstention;               5.70       925.00     $5,272.50
                                declarations notice and brief.
09/11/2018    KHB      MDI      Work on moving papers re motion to dismiss                 4.30       925.00     $3,977.50
                                for abstention.
09/11/2018    LAF      MDI      Legal research re: need for creditor list.                 0.50       395.00          $197.50
09/12/2018    KHB      MDI      Work on motion to dismiss or for abstention                0.50       925.00          $462.50
                                and email to Tyler Bexley re same.
09/12/2018    KHB      MDI      Work on moving papers re motion to dismiss                 0.30       925.00          $277.50
                                for abstention.
09/12/2018    KHB      MDI      Work on motion to dismiss or for abstention and email      0.50       925.00          $462.50
                                draft to Tyler Bexley.
09/12/2018    LAF      MDI      Citecheck & edit motion to dismiss or for abstention.      5.00       395.00     $1,975.00
09/13/2018    KHB      MDI      Work on motion to dismiss or for abstention and            0.70       925.00          $647.50
                                emails with M. Manning re same and re creditors list.
09/13/2018    LAF      MDI      Legal research re: Sample lists of creditors attached      0.50       395.00          $197.50
                                to involuntary petition.
09/14/2018    KHB      MDI      Emails with M. Manning re motion to dismiss for            0.30       925.00          $277.50
                                abstention.
09/14/2018    LAF      MDI      Legal research re: is Nonrecourse debt is still claim      0.50       395.00          $197.50
                                against debtor.
09/14/2018    MPK      MDI      Review pleadings; research bad faith issues,               2.80       725.00     $2,030.00
                                summary judgment; email to K. Brown re same.
09/17/2018    KHB      MDI      Review authorities re determining number of                0.60       925.00          $555.00
                                qualified creditors and emails re same.
09/17/2018    KHB      MDI      Prepare email on "to do" items to Tyler Bexley for         0.80       925.00          $740.00
                                motion to dismiss or for abstention.
09/17/2018    MPK      MDI      Research contingent and related matters (2.8); call        3.50       725.00     $2,537.50
                                with K. Brown re same (.2); draft proposed email to
                                counsel (.5)
09/18/2018    KHB      MDI      Emails with D. Grassgreen & M. Manning re motion           0.90       925.00          $832.50
                                to dismiss or for abstention.
09/18/2018    MPK      MDI      Review state court counsel's revisions to declaration      3.90       725.00     $2,827.50
                                and motion to dismiss or for abstention; make further
                                revisions to both documents; email to K. Brown re same.
09/19/2018    KHB      MDI      Work on motion to dismiss or for abstention and            1.80       925.00     $1,665.00
                                supporting evidence.
09/19/2018    MPK      MDI      Further revise Bexley declaration.                         0.90       725.00          $652.50
09/20/2018    KHB      MDI      Call with Tyler Bexley and M. Manning re motion to         0.50       925.00          $462.50
                                dismiss or for abstention.
09/20/2018    KHB      MDI      Work on motion to dismiss or for abstention and            1.30       925.00     $1,202.50
                                declarations; confer with M. Manning re same.




      Case: 18-41932         Doc# 45-2       Filed: 02/26/19          Entered: 02/26/19 12:47:39         Page 9 of
                                                         18
Pachulski Stang Ziehl & Jones LLP                                                                 Page: 5
CoEfficient LLC                                                                                   Invoice 120822
14885     00001                                                                                   November 30, 2018


                                                                                          Hours          Rate         Amount
09/20/2018    MPK     MDI       Review revised creditor list and emails re same (.8);      2.40       725.00     $1,740.00
                                research 303 re numerosity issues (.6); call with
                                T. Bexley and K. Brown regarding case, claims (.5);
                                research waiver issues (.3); calls with K. Brown re
                                RJN, revised declarations (.2)
09/21/2018    KHB     MDI       Work on motions to dismiss.                                1.40       925.00     $1,295.00
09/21/2018    MPK     MDI       Research waiver of numerosity challenge and email          2.80       725.00     $2,030.00
                                to K. Brown re same (1.4); review edits to motion
                                and further revise same (.5); review revisions to
                                Bexley declaration and further revise same (.3);
                                review Murat declaration and revise same (.6)
09/23/2018    MPK     MDI       Review state court complaint, research contingency         1.80       725.00     $1,305.00
                                claim issues and email to K. Brown regarding
                                inclusion of potential additional defense (1.2); revise
                                motion (.6)
09/24/2018    KHB     MDI       Work on motion to dismiss or for abstention and            1.50       925.00     $1,387.50
                                confer with M. Manning re same.
09/24/2018    KHB     MDI       Telephone calls with court re timing of filing             0.20       925.00          $185.00
                                motions to dismiss or for abstention.
09/24/2018    MPK     MDI       Revise Motion, declaration of Bexley, draft RJN,           4.50       725.00     $3,262.50
                                and Notice (4.2); calls with K. Brown and T. Bexley
                                re motion (.2); call with Court re filing motion (.1)
09/25/2018    KHB     MDI       Work on motion to dismiss or for abstention.               0.60       925.00          $555.00
09/25/2018    MPK     MDI       Revise request for judicial notice and review all          2.60       725.00     $1,885.00
                                documents attached thereto; revise motion, Bexley
                                Declaration (2.1); call with T. Bexley re declaration
                                (.1); emails with K. Brown re same (.3); review
                                docket re service list (.1)
09/26/2018    KHB     MDI       Attend status conference and meet with counsel for         2.30       925.00     $2,127.50
                                Genband re same.
09/26/2018    KHB     MDI       Review POC's by Genband.                                   0.20       925.00          $185.00
09/26/2018    KHB     MDI       Telephone calls with court re scheduling of hearing        0.10       925.00           $92.50
                                on motion to dismiss or for abstention; telephone
                                calls with Tyler Bexley re same.
09/26/2018    KHB     MDI       Emails with GenBand counsel re use of record in            0.20       925.00          $185.00
                                state court for motion to dismiss or for abstention.
09/26/2018    MPK     MDI       Call with K. Brown regarding status conference and         0.10       725.00           $72.50
                                related issues.
09/27/2018    KHB     MDI       Review emails and court entries re hearing times.          0.20       925.00          $185.00
09/27/2018    MPK     MDI       Call Court clerk regarding hearing date options and        0.30       725.00          $217.50
                                email to K. Brown re same (.1); second call with
                                judge's clerk regarding calendaring issues; emails to
                                Ken B and co-counsel re same (.2)
10/11/2018    KHB     MDI       Review Genband opposition to motion to dismiss             1.50       925.00     $1,387.50
                                for abstention.




      Case: 18-41932         Doc# 45-2        Filed: 02/26/19         Entered: 02/26/19 12:47:39          Page 10
                                                        of 18
Pachulski Stang Ziehl & Jones LLP                                                                  Page: 6
CoEfficient LLC                                                                                    Invoice 120822
14885     00001                                                                                    November 30, 2018


                                                                                         Hours            Rate         Amount
10/11/2018    KHB     MDI       Emails with J. Hayes re Genband opposition to              0.20        925.00          $185.00
                                motion to dismiss or for abstention.
10/11/2018    KHB     MDI       Emails with Tyler Bexley re Genband opposition to          0.20        925.00          $185.00
                                motion to dismiss or for abstention.
10/11/2018    KHB     MDI       Emails with Tyler Bexley re reply brief.                   0.10        925.00           $92.50
10/15/2018    KHB     MDI       Work on reply brief and telephone calls with Tyler         1.50        925.00     $1,387.50
                                Bexley re same.
10/15/2018    MPK     MDI       Review opposition to motion to dismiss or for abstention;   4.80       725.00     $3,480.00
                                review case law, counterclaims and draft reply. (No Charge)
10/17/2018    KHB     MDI       Work on reply brief.                                       1.50        925.00     $1,387.50
10/17/2018    MPK     MDI       Review reply, declaration and exhibits; edit same          1.90        725.00     $1,377.50
                                and prepare for filing and service (1.7); review edits
                                from K. Brown and emails re same (.2)
10/20/2018    MPK     MDI       Draft motion to seal, order and review local rules;        0.30        725.00          $217.50
                                email to T. Bexley.
10/22/2018    MPK     MDI       Review and revise motion to file documents under           1.30        725.00          $942.50
                                seal; emails with K. Brown , T. Brown and J. Hayes;
                                (1.2); call with court clerk regarding the same (.1).
10/22/2018    KHB     MDI       Emails re Motion to Seal with T. Bexley and M.             0.30        925.00          $277.50
                                Manning.
10/22/2018    KHB     MDI       Emails with Jennifer Hayes re motions to seal.             0.20        925.00          $185.00
10/23/2018    LAF     MDI       Legal research re: involuntaries & bona fide disputes.     0.30        395.00          $118.50
10/23/2018    KHB     MDI       Prepare for hearing on dismissal / abstention and          5.60        925.00     $5,180.00
                                analyze briefs, evidence and authorities re same.
10/23/2018    MPK     MDI       Review email from clerk regarding seal order and           0.60        725.00          $435.00
                                call to clerk re same (.3); review local rules and
                                revise order (.3)
10/24/2018    KHB     MDI       Travel to Court and attend hearing on motion to            3.50        925.00     $3,237.50
                                dismiss or abstention.
10/24/2018    MPK     MDI       Review order approving motion to seal and emails re        0.10        725.00           $72.50
                                same.
10/25/2018    KHB     MDI       Email to T. Bexley re no right of appeal for               0.20        925.00          $185.00
                                abstention.
11/02/2018    KHB     MDI       Telephonic hearing on Ruling Motion on motion to           1.20        925.00     $1,110.00
                                dismiss or for abstention and confer with Tyler Bexley
                                re next steps.
11/02/2018    KHB     MDI       Prepare order.                                             0.40        925.00          $370.00
11/05/2018    KHB     MDI       Email from S. Hayes and modify proposed order.             0.20        925.00          $185.00
11/06/2018    KHB     MDI       Work on status report.                                     0.20        925.00          $185.00
11/14/2018    KHB     MDI       Emails with J. Hayes re obtaining transcript of            0.10        925.00           $92.50
                                ruling.
                                                                                         110.20                  $90,722.00




      Case: 18-41932         Doc# 45-2        Filed: 02/26/19         Entered: 02/26/19 12:47:39           Page 11
                                                        of 18
Pachulski Stang Ziehl & Jones LLP                                                             Page: 7
CoEfficient LLC                                                                               Invoice 120822
14885      00001                                                                              November 30, 2018


                                                                                      Hours          Rate         Amount

  Remand/Abstention

09/04/2018    KHB      RAN      Telephone calls with Tyler Bexley re remand            0.30       925.00          $277.50
                                motion, abstention.
09/04/2018    LAF      RAN      Legal research re: abstention, removal & remand.       2.50       395.00          $987.50
09/04/2018    LAF      RAN      Legal research remand and abstention.                  1.80       925.00     $1,665.00
09/05/2018    KHB      RAN      Revise motion for remand / abstention and emails       4.20       925.00     $3,885.00
                                and confer with Tyler Bexley re same; revise Rule
                                9027 statement.
09/25/2018    KHB      RAN      Review motion to transfer, emails with T. Bexley re    0.50       925.00          $462.50
                                same.
09/27/2018    KHB      RAN      Email from T. Bexley re continuance of motion for      0.10       925.00           $92.50
                                remand / transfer.
                                                                                       9.40                  $7,370.00

  TOTAL SERVICES FOR THIS MATTER:                                                                           $99,899.50




       Case: 18-41932        Doc# 45-2       Filed: 02/26/19        Entered: 02/26/19 12:47:39        Page 12
                                                       of 18
Pachulski Stang Ziehl & Jones LLP                                               Page:     8
CoEfficient LLC                                                                 Invoice 120822
14885     00001                                                                 November 30, 2018



Expenses
 09/06/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/11/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                1.80

 09/12/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                1.80

 09/12/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                1.80

 09/14/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                1.90

 09/14/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                1.90

 09/24/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/24/2018   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                1.70

 09/24/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                1.90

 09/24/2018   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                 0.50

 09/24/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/25/2018   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                 0.70

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/25/2018   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                 0.70

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                 0.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                              25.00

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20




      Case: 18-41932         Doc# 45-2   Filed: 02/26/19   Entered: 02/26/19 12:47:39      Page 13
                                                   of 18
Pachulski Stang Ziehl & Jones LLP                                               Page:     9
CoEfficient LLC                                                                 Invoice 120822
14885     00001                                                                 November 30, 2018



 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                2.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                1.00

 09/25/2018   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                 0.60

 09/25/2018   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                 0.70

 09/25/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                1.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 86 @0.10 PER PG)                                8.60

 09/25/2018   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                1.00

 09/25/2018   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                 0.70

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                 0.90

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                 0.90

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                 0.90




      Case: 18-41932         Doc# 45-2   Filed: 02/26/19   Entered: 02/26/19 12:47:39      Page 14
                                                   of 18
Pachulski Stang Ziehl & Jones LLP                                               Page: 10
CoEfficient LLC                                                                 Invoice 120822
14885     00001                                                                 November 30, 2018



 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                              25.00

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                 0.20

 09/25/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                1.10

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                2.90

 09/25/2018   RE2       SCAN/COPY ( 86 @0.10 PER PG)                                8.60

 09/25/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                1.40

 09/25/2018   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                 0.50

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                1.10

 09/25/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                1.40

 09/25/2018   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                 0.50

 09/25/2018   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                 0.60

 09/25/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                2.10

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                 0.40

 09/25/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                1.90

 09/25/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                2.10

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30




      Case: 18-41932         Doc# 45-2   Filed: 02/26/19   Entered: 02/26/19 12:47:39      Page 15
                                                   of 18
Pachulski Stang Ziehl & Jones LLP                                                        Page: 11
CoEfficient LLC                                                                          Invoice 120822
14885     00001                                                                          November 30, 2018



 09/25/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                          0.40

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                          0.90

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                                       25.00

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                         2.00

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                          0.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                                       25.00

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                         2.00

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                          0.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                                       25.00

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20

 09/25/2018   RE2       SCAN/COPY ( 250 @0.10 PER PG)                                       25.00

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30

 09/25/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20

 09/25/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                         2.00

 09/25/2018   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                          0.90

 09/25/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30

 10/11/2018   FF        Filing Fee [E112] Tyler Bexley Pro Hac Vice filing fee.            310.00
                        KHB

 10/15/2018   RE2       SCAN/COPY ( 405 @0.10 PER PG)                                       40.50

 10/15/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                         2.90

 10/15/2018   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                         2.50

 10/15/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                          0.40




      Case: 18-41932         Doc# 45-2       Filed: 02/26/19        Entered: 02/26/19 12:47:39      Page 16
                                                       of 18
Pachulski Stang Ziehl & Jones LLP                                                     Page: 12
CoEfficient LLC                                                                       Invoice 120822
14885     00001                                                                       November 30, 2018



 10/15/2018   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                      3.50

 10/15/2018   RE2       SCAN/COPY ( 253 @0.10 PER PG)                                    25.30

 10/15/2018   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                       0.50

 10/15/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20

 10/17/2018   RE2       SCAN/COPY ( 226 @0.10 PER PG)                                    22.60

 10/17/2018   RE2       SCAN/COPY ( 113 @0.10 PER PG)                                    11.30

 10/17/2018   RE2       SCAN/COPY ( 113 @0.10 PER PG)                                    11.30

 10/17/2018   RE2       SCAN/COPY ( 226 @0.10 PER PG)                                    22.60

 10/22/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20

 10/22/2018   RE2       SCAN/COPY ( 108 @0.10 PER PG)                                    10.80

 10/22/2018   RE2       SCAN/COPY ( 113 @0.10 PER PG)                                    11.30

 10/22/2018   RE2       SCAN/COPY ( 54 @0.10 PER PG)                                      5.40

 10/25/2018   FF        Filing Fee [E112] Courts USBC, H. Phan                           25.00

 11/07/2018   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                      2.50

   Total Expenses for this Matter                                                      $756.40




      Case: 18-41932         Doc# 45-2      Filed: 02/26/19      Entered: 02/26/19 12:47:39      Page 17
                                                      of 18
Pachulski Stang Ziehl & Jones LLP                                                                       Page: 13
CoEfficient LLC                                                                                         Invoice120822
14885     00001                                                                                         November 30, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 11/30/2018

Total Fees                                                                                                            $99,899.50
Chargeable costs and disbursements                                                                                          $756.40
Total Due on Current Invoice.....................                                                                    $100,655.90

Outstanding Balance from prior Invoices as of11/30/2018        (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed         Balance Due




Total Amount Due on Current and Prior Invoices                                                                        $25,655.90




       Case: 18-41932              Doc# 45-2        Filed: 02/26/19     Entered: 02/26/19 12:47:39              Page 18
                                                              of 18
